Citation Nr: 9926175	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-33 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  The Board construes to the issue to be:  Whether the 
veteran's appeal of the issue of whether new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for peptic ulcer, was timely perfected.

2.  The Board construes to the issue to be:  Whether the 
veteran's appeal of the issue of whether new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for bronchial asthma, was timely 
perfected.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1951 to 
March 1954.

The New York, New York, Department of Veterans Affairs (VA), 
Regional Office (RO) previously denied service connection for 
peptic ulcer in a July 1955 rating decision.  The veteran was 
notified of this determination, as well as of his procedural 
and appellate rights, by VA letter dated July 20, 1955.  
However, he did not initiate an appeal within one year of 
this notification, and the July 1955 rating decision 
therefore became final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. 
§ 20.302(a) (1998).

The St. Petersburg, Florida VARO previously denied service 
connection for bronchial asthma in an August 1993 rating 
decision.  The veteran was notified of this determination, as 
well as of his procedural and appellate rights, by VA letter 
dated October 21, 1993.  The RO received a timely notice of 
disagreement (NOD), and the veteran was issued a statement of 
the case (SOC) in July 1995.  However, the veteran failed to 
file a substantive appeal within the applicable delimiting 
period or file for an extension of time within which to do 
so.  Therefore, the August 1993 rating decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302(b), 
20.303 (1998).

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a September 1996 rating decision of the St. 
Petersburg VARO, which found that new and material evidence 
had not been submitted to reopen the veteran's claims for 
service connection for peptic ulcer and bronchial asthma.  
The veteran was notified of these adverse determinations, as 
well as of his procedural and appellate rights, by VA letter 
dated October 2, 1996.  He filed a timely NOD, and was issued 
a SOC in February 1997.  The RO received his substantive 
appeal on November 17, 1997.  The veteran thereafter 
presented testimony at a Videoconference hearing conducted by 
the undersigned in March 1999.


REMAND

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Johnson (Anne) 
v. Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, a court or tribunal always 
has jurisdiction to determine its jurisdiction over a case.  
See Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (citing 
Bell v. Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L. Ed. 939 
(1946)); Breslow v. Brown, 5 Vet. App. 560, 562 (1993)).

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1998).

A notice of disagreement is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the RO, and a desire to contest the result.  
38 C.F.R. § 20.201 (1998).  A notice of disagreement must be 
filed within one year from the date of mailing of notice of 
the result of the original review or determination.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(a) (1998).  
The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(a) (1998).

In order to complete the appeal, a claimant must file a 
substantive appeal within sixty (60) days of the mailing date 
of the SOC, or within the remaining time, if any, of the one 
(1) year period beginning on the date of notification of the 
rating decision.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 
C.F.R. § 20.302(b) (1998).  In addition, if a SSOC covers an 
issue that was not included in the original SOC, a 
substantive appeal must be filed with respect to that issue 
within 60 days in order to perfect an appeal with respect to 
that additional issue, even if the 60-day period extends 
beyond one-year appeal period.  See 38 C.F.R. § 20.302(c) 
(1998); see also VAOPGCPREC 9-97 (1997); 62 Fed. Reg. 15567 
(1997).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a NOD and a formal appeal.  When 
an appellant fails to file a timely appeal, and does not 
request an extension of time in writing before the expiration 
of time for the filing of the substantive appeal, he or she 
is statutorily barred from appealing the decision of the 
agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).

Furthermore, the Court has found that jurisdiction does 
indeed matter, and it is not "harmless" when the VA, during 
the adjudication process, fails to consider the threshold 
jurisdictional issues.  This is particularly true when the 
Secretary ignores the mandates of 38 U.S.C.A. §§ 7104(b) and 
7105(c) (West 1991), which provide that finally denied claims 
cannot be reopened without the submission of "new and 
material evidence" under 38 U.S.C.A. § 5108 (West 1991) in 
the case of final Board decisions or without compliance with 
regulations in the case of unappealed final RO denials.  
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

There is, however, an exception where the claimant requests 
an extension, and good cause is shown to grant the request.  
38 C.F.R. § 3.109(b) (1998).  The request for extension must 
be filed with the VA office from which the claimant received 
notice of the determination being appealed, unless notice has 
been received that the applicable records have been 
transferred to another VA office.  A denial of a request for 
extension may be appealed to the Board.  38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. § 20.303 (1998).

In this case, the veteran was informed of the RO's adverse 
determinations by VA letter dated October 2, 1996.  He filed 
a timely NOD, and was issued a SOC in February 1997.  
However, the RO received the veteran's substantive appeal on 
November 17, 1997, well after the expiration of the 
applicable 1-year delimiting period.  While the veteran 
claimed that the RO failed to obtain additional pertinent 
treatment records, only duplicate copies of previously 
considered VA clinical records were received in July 1997.  
In addition, there is no evidence presented that the veteran 
had filed a formal request for a time extension prior to the 
expiration of the time limit for filing the substantive 
appeal.  Therefore, in accordance with the Court's findings 
in Roy, the November 1997 substantive appeal is not timely, 
and the Board has no jurisdiction over the issues which were 
developed and certified on appeal.   

Nonetheless, the Board notes that the veteran has not been 
informed of his apparent failure to timely perfect an appeal 
as to these issues and of the Board's lack of jurisdiction 
over the matter.  Therefore, in order to accord the appellant 
every equitable consideration, the Board has re-characterized 
the issues on appeal and is remanding this case to the RO so 
that the appellant may be provided with a SOC regarding the 
timeliness issue and an opportunity to present argument and 
evidence which would tend to show that his appeal was, in 
fact, timely filed and perfected.  See Marsh v. West, 11 Vet. 
App. 468, 470 (1998) (citations omitted) (the Board's 
obligation to assess its own jurisdiction cannot come at the 
expense of the procedural rights that belong to the 
appellant).

Thus, to ensure that VA has afforded the appellant due 
process, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be furnished a 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
summarizes the evidence pertinent 
regarding timeliness of his substantive 
appeal regarding the September 1996 
Rating Decision denying his claims, as 
well as the laws and regulations 
governing perfection of an appeal.  This 
document should include detailed reasons 
and bases for the decisions reached.  The 
veteran should then be given an 
appropriate opportunity to present 
argument and additional evidence 
regarding this matter.

2.  The veteran and his representative 
must be, and is hereby, informed that 
whether the appeal from the September 
1996 Rating Decision was timely filed, is 
a separate issue and, thus, a substantive 
appeal, VA Form 9, Appeal to the Board 
must be filed in a timely manner.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to accord due process of 
law.  No action is required of the appellant or the veteran 
until they receive further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



